USDC SDNY

 

 

DOCUMENT
UNI'I`E`D S'i`ATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK D()C #;
DATE FILED:
JOSIY VIERA,
Plaintiff,
MEMORANDUM
-against- ORDER & OPINION
THE CITY OF NEW YORK and 15 Civ. 5430 (PGG)
RICHMOND UNIVERSITY MEDICAL
CENTER,
Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Josiy Viera m vvho is deaf m and James Grosseiin,l her fiance', brought this action

against Richrnond University Medical Center (“RUMC”) and the City ofNeW York (the “City”),

 

t Gosselin’s claims were dismissed after he falsely testified at his deposition that he served in
the United States Army for ten years; that he had been assigned to Echo Company of the 75th
U.S. Army Rangers Speciai Forces unit headquartered in Fort Benning, Georgia; that he had
served three tours of duty in Iraq, two tours of duty in Afghanistan, and one tour of duty in
Egypt; that he served as a combat medic and backup scout Sniper; that he received a Silver Star
for “bravery and heroism” in Fallujah, iraq, in connection With saving another soidier’s iife; that
he received the Purple Heart for Wounds he sustained Whiie on active duty; that he Was shot 14
times in both legs while on active duty; and that he received other vvounds in combat. (E R &
R (Di<t. No. 106) at 3~5; Gossetin Dep. at 11-14, 20-23) After Defendant RUMC proffered
personnel records showing that Gosselin had never been on active duty - other than for training -
(@ May 13, 20i6 RUMC Ltr. (Dl;t. No. 50) at 7), Plaintiffs sought to voluntarily dismiss
Gosselin’S claims With prejudice (Notice of Motion (Dkt. No. 63)) “In connection With
Gosselin’s motion, Viera agreed that she would not call Gosselin as a Witness or rely on
Gosselin’s testimony, either at trial or in connection With any motion.” (Order (Dl<t. No. 116) at
4 (citing R & R (Dl<t. No. 106) at 5; June 14, 2016 Pltf. Ltr. (Dkt. No. 59) at l))

This Court granted Piaintiffs’ motion to voiuntariiy dismiss Gosselin’S claims on the condition
that “(l) Plaintiff Viera will not offer any deposition testimony, affidavit, or other evidence from
Plaintiff Gosselin to support her ciaims, Whether in motion practice or at triai; (2) the stipulations
of fact set forth in Appendix A ot`Judge Pitrnan’s R & R Will be deemed true in all subsequent
proceedings in this matter, Without prejudice to Plaintiff Viera’s right to object to the relevance or
materiality of any stipulated fact; and (3) the statements set forth in Appendix B of Judge
Pitrnan’s R & R are not to be cited in motion practice or introduced or relied on at trial . . . to the

 

alleging that Defendants’ failure to provide an Arnerican Sign Language (“ASL”) interpreter to
Viera in connection with (1) her December 1, 2014 visit to RUMC, and (2) New Yorl< City
Administration for Children’s Services (“ACS”) home visits, violates the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12101 et M.; Section 504 of the Rehabilitation Act of
1973 (“RA“), 29 U.S.C. § 794; the New York State Human Rights Law (“NYSHRL”), N.Y.
Exec. Law §§ 290 e_t ge_q.; and the New York City Human Rights Law (“NYCHRL”), N.Y.
Admin, Code §§ 8-l01 et §§ (Cmplt. (Dkt. No. 1) 1111 6, 58~1 lll)2 Viera seeks compensatory
damages3 (ld_. 116)

On July 21, 2017, this Court granted Det`endant RUMC’s motion for summary
judgment Cross-motions filed by Plaintiff and the City as to Plaintiff’s deliberate indifference
claim against the City were denied (Mem. Op. & Order (Dkt. No. 118) at 47`)4 As to RUMC,
the Court found that Viera and Gosselin had never requested an ASL interpreter, and that there
was no indication given by Viera or Gosselin to RUMC personnel that effective communication
Was not taking place (M. at 33“35) ln light of this undisputed evidence, the Court concluded
that a reasonable jury could not find that RUMC acted with “deliberate indifference to the strong
likelihood that [Vicra’s] federally protected rights [would be violated by the failure to provide an

ASL interpreter.j” (§Y § at 30-37)

 

extent that Plaintiff Gosselin is the sole source for the information contained in those
statements.” (ch at 14)

2 Unless otherwise indicated, the page numbers of documents referenced in this Order
correspond to the page numbers designated by this District’s Electronic Case Filing system.

3 Although the Complaint contains a request for injunctive relief, Viera no longer seeks such
reliet`. (§_e§ Pltf. Br, in Opp. to Sum. J. (Dkt. No. 84) at 9)

4 Farniliarity with the Court’s July 21 , 2017 Memorandum Opinion & Order (Dl<t. No. 118) is
presumed

 

Plaintiff has moved for reconsideration of this Court’s order granting RUl\/IC
summary judgment “on the basis that the Court misapprehended the law and overlooked material
evidence of specific instances of communication, Which resulted in clear error and manifest
injustice.” (l\/lot. (Dkt. No. 120); Pltf. Recons. Br. (Dkt. No, 128) at 5)

For the reasons stated below, Plaintiff's motion for reconsideration will be denied
as to Plaintiff’s Rehabilitation Act and NYSHRL claims, but granted as to Plaintiff’ s NYCHRL
claim. The NYCHRL claim will be dismissed without prejudice to refiling in a New Yorl< state
court.

BACKGROUND
L E.A_QI_S_

A. RUMC’s Policy and Practice Concerning the
Provision of Sign language Interpreters

RUMC does not maintain ASL interpreters on staff. Instead, it contracts with
ASL interpreters to provide services on demand (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) 1[ 222;
Lenza Decl., EX. 3 (Kaufrnan Decl.) (Dkt. No. 82~3)11 20)5 RUMC’s “policy and practice” is to
“provide an onsite interpreter when a deaf or hard of hearing patient or companion requests an

onsite interpreter,” and to “provide an interpreter to a deaf or hard of hearing patient or

 

5 To the extent that this Court relies on facts drawn from a party’s Local Rule 56.1 statement, it
has done so because the opposing party has either not disputed those facts or has not done so
with citations to admissible evidence §§§ Giannullo v. City of New Yorl<, 322 F.3d 139, 140 (2d
Cir. 2003) (“If the opposing party . . . fails to controvert a fact so set forth in the moving party’s
Rule 56.1 statement, that fact will be deemed admitted.”) (citations omitted). Where Plaintiff has
disputed RUMC’s characterization of cited evidence, and has presented an evidentiary basis for
doing so, the Court relies on Plaintiff’s characterization of the evidence. _S_e_e Cifra v. Gen. Elec.
nC_cL, 252 F.3d 205, 216 (2d Cir. 2001) (court must draw all rational factual inferences in non-
movant’s favor in deciding summary judgment motion). Unless otherwise indicated, the facts
cited by the Court are undisputed

 

companion regardless of whether an interpreter is requested” if an interpreter is believed to be

necessary to communicate (Lenza Decl., Ex. 4 (Navarro Decl.) (Dkt. No. 82-4) 1111 6-7)

RUMC’s “Language Assistance Services” policy requires RUMC to take steps “to

ensure that patients and visitors with limited Bnglish proficiency (L.E.P.) and related needs have

the opportunity to effectively communicate with hospital staff.” (Lenza Decl., EX. 5 (RUMC

Policy) (Dkt. No. 82»5) at 2) RUMC’s policy provides that

(id-")

[u]pon admission or registration, hospital staff will identify a patient’s primary language
and offer language assistance services to any L.E.P. patient who needs it. Staff who has
difficulty identifying a patient’s primary language shall use a language ldentification
Card, available at the patient information desk, registration, clinics and nursing units, to
ascertain the language and arrange for the appropriate assistancel Apatient is considered
to be in need of language assistance services if staff cannot effectively communicate with
the patient and/or if the patient requests such services All such patients shall be told,
using an interpreter if necessary, that they are entitled to language assistance seivices,
free of chai'ge. Staff shall defer to a patient’s own assessment of his/her need for
language assistance services The Registrar shall note the patient’s primary language and
need for language assistance on the admitting face sheet, Which is kept in the medical
record. The admitting nurse shall also ask the patient’s primary language spoken and
assess the need for an interpreter and enter the information on the Interdisciplinary Care
Plan (ICP). The nurse or clerk will enter the language information in the Clinical
Meditech System on the nursing unit.

RUMC’s policy further provides that

[i]f a patient refuses the hospital’s language assistance services, hospital staff shall assess
the appropriateness of that choice and reinforce to the patient, using an interpreter, that
such services are free of charge. If the patient continues to refuse services, the Staff
member shall complete the form entitled, “Refusal of Language Assistance Services” and
place it in the medical recoi‘d. Staff may defer to a patient who wishes to use a family
member or friend as an interpreter, but persons under 18 may not be used as interpreters
except in emergencies, to avoid harm to the patient.

(I_CL at 3)

RUMC’s Language Service Coordinatorstates that it is RUMC’s policy and

practice to post signs indicating that sign language interpreters are available throughout the

 

 

hospital, including in the Emergency Department. (Lenza Decl., Ex. 4 (Navarro Decl.) (Dkt. No.
82-4) 1[11 l, 9) Dr. Mansoor Khaii ~ an emergency room physician at RUMC _ testified that
although he is not sure if he had ever observed signs notifying deaf patients “of their right to a
sign language interpreter,” he had observed signs in RUMC’s Emergeney Department generally
“notifying patients of their rights to receive interpreter services.” (Wiederhorn Decl., EX. T
(Klian Dep.) (Dkt. No. 87-1) at 9:12-15, 33:25-34:17) l\/Iarilyn Mora, an RUMC nurse, similarly
testified that she could not recall whether there were any signs - in the Emergency Department -
notifying “a deaf patient of his or her right to receive an interpreter.” (Wiederhom Decl., EX. V
(Mora Dep.) (Dkt. No. 87~3) at 57:4~9) Estlier Rose, another RUMC nurse, testified that the
Registrar provides all patients with a “patient’s rights document” upon their admission, which
states ‘°Language Line solutions lnterpi'etations Services Available.” (Wiederhorn Decl., Ex. U
(Rose Dep.) (Dl<t. No. 87~2) at 150:20~151:16) Rose further testified that this document is
posted on the notice board in the Emergency Department’s triage room. (ch at 151 :13~1 52:2)
RUMC provides ADA compliance training to its staff during orientation, and
through ongoing trainings. (Lenza Decl., Ex. 4 (Navarro Decl.) (Dl<t. No. 82-4)1[ 18) RUMC
employees receive training concerning available language services, such as ASL interpreters for
deaf or hard of hearing patients or companions (lt_l_.) Nurse Mora testified that she received
training regarding RUMC’s Language Assistance Services policy, on how to treat deaf patients,
and on RUMC’s ASL interpreter services, and that ~ based on her training - she is aware that
RUMC maintains a resource of certified sign language interpreters for deaf patients
(Wiederhorn Decl., EX. V (l\/loi'a Dep.) (Dkt. No. 87-3) at 49:21~50:16, 52:25-53:11, 57:25~58:7,
58:21~59:8) Nurse Rose also testified that she received training on RUMC’s Language

Assistance Services policy as a part of her orientation (Wiederhorn Decl., EX. U (Rose Dep.)

 

l
l
!

 

(Dkt. No. 87-2) at 55:25-57:14, 58:11~25, 82:13-20, 85:16-86:14) Although she did not receive
any additional formal training beyond her orientation ti'aining, Rose testified that RUl\/IC’s
policies were frequently discussed and reinforced at staff meetings, and that RUMC’s policy is to
make hearing-impaired patients aware that the hospital offers an interpreter service (E § at
55:25-57:14, 58:11-25, 70:9-18, 82:l3-84:16) Dr. Khan and Dr. Matthew Kaufrnan - an RUMC
emergency room physician and Associate Director of the RUMC Emergency Department ~
testified that they do not recall having received any such formal training at RUMC. 6
(Wiederhorn Decl., Ex. T (Khan Dep.) (Dkt. l\lo. 87-1) at 26:14-28:2; Wiederhorn Decl., Ex. X
(Kaufman Dep.) (Dkt. No. 87~5) at 21 :7-11)

According to Dr. Kaufman, “sign language interpreters are frequently utilized in
RUMC’s Emergency Department and are readily available after they are contacted.” (Lenza
Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82-3) 11 6) lndeed, Dr. Kaufman “use[s] lsign language
interpreters] all the time” at RUMC. (Wiederhorn Decl., Ex. X (Kaufman Dep.) (Dl<t. No. 87-5)
at 31 :24»32:8) Nurse Rose has also “personally requested and utilized a sign language
interpreter for deaf patients at RUMC’s Emergency Department,” and she is “aware of RUMC’s
policy regarding providing interpreters for non-English speaking patients[,] . . . which includes

deaf or hard of hearing patients.” (Lenza Decl., EX. 18 (Rose Decl.) (Dkt. No. 82-17)1[1[ 13-14)

 

6 Dr. Khan testified, however, that learning how to effectively communicate with patients was a
part of his training and practice as an Emergency Room physician (E Wiederhorn Decl., Ex. T
(Khan Dep.) (Dkt. No. 87-1) at 26:14~28:2) Dr. Kaufman testified that although he could not
recall whether he had ever read RUMC’s policy concerning language assistance services, he was
familiar with that policy in practice (Wiederhoin Decl., Ex. X (Kaufman Dep.) (Dkt. No. 87-5)
at 21 :7-23:7)

 

Over the two month period between November l, 2014 and December 31, 2014,
RUl\/[C provided ASL interpreters more than forty times, including on six occasions in the
Emergency Department (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) 11 236)
B. Viera’s Prior Contact with RUMC
Prior to Viera’s December 1, 2014 visit to RUMC, RUMC had provided Viera
with an ASL interpreter on at least one occasion. (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) il 251;
Lenza Decl., Ex. 8 (Viera Dep.) (Dkt. No. 82-8) at 33:15-18 (testifying that during one of her
prior visits to RUMC as a patient, she was provided with an ASL interpreter))
On August 27, 2014 - about three months before the'December 1, 2014 incident
at issue here - Viera was admitted to RUMC for the labor and delivery ofA.G. (§§Q Pltf. R. 56.1
Stmt. (Dkt. No. 88) 111[ 245-47; Lenza Decl., Ex. 8 (Viera Dep.) (Dkt. No. 82-8) at 34:9-20)
Viera signed a Refusal of Language Assistance Services form at that time, which reads as
follows:
l . . . acknowledge that Riehrnond University Medical Center; through an Interpreter, has
offered me free Language Assistance Services. 1 am choosing to use my own Interpreter

and am refusing the hospital’s language services 1 understand that if l change my mind
and decide to use the hospital’s services, an Interpreter will be provided

(W Lenza Decl., Ex. l2 (Refusal of Language Services Form) (Dl<t. No. 82-11) at 3) Viera
indicated on the form that lames Gosselin Was her interpreter and that he was her husband (Ld;
Pltf. R. 56.l Counterstmt. (Dkt. No. 88) il 247) The progress note accompanying the form states:
“Pt offered interpreter and declines Consents to husband to be her interpreter Pt can read
lips[.]” (Lenza Decl., EX. 12 (Refusal of Language Services Foi'm) (Dkt. No. 82-1 l) at 4; Pltf. R.

56.1 Counterstmt. (Dkt. No. 88) 1246)

 

There is no evidence that - during any visit to RUMC ~ Viera ever requested an
ASL interpreter but was not provided with one (&e_ Lenza Decl., Ex. 8 (Viera Dep.) (Dkt. No.
82-8) at 33:22-34:2)
C. Viera’s Communication Abilities
Viera can read and write English. (R & R (Dkt. No. 106), Appendix A at 26 ll 1)8
lndeed, at her deposition, Viera testified that she is able to read and write English, and that she

communicates with her fiancé, l ames Gosselin, through text messages:

Q. When you met l\/lr. Gosselin, how did you communicate with him‘?
A. We texted each other.

Q. Are you able to read and write in English‘?

A. Yes, l can.

Q. When you text Mr. Gosselin, is that in English?

A. Yes.

(Lenza Decl., Ex. 8 (Dkt. No. 82~8) at 17:20-18:7) l\/loreover, Viera testified that when she met
Gosselin, she communicated with him primarily by typing written messages to him on her phone,
because - at the time f he knew very little sign language (Ld) After Gosselin moved in with
Viera, she communicated with him primarily through text messages and body language (ld at

l 8:22~l9:3)

 

3 ln her briefing at summary judgment and in support of her motion for reconsideration, Plaintiff
denies that she can read and write English. (§:§ Pltf. R. 56.1 Counterstmt. (Dl<t. No. 88) ll 237;
Pltf. Recons. Br. (Dkt. No. 128) at 26-27) This assertion is flatly contradicted by Plaintiff’s
deposition testimony (_Sg Lenza Decl., Ex. 8 (Dkt. No. 82-8) at l7:20-18:'7) l\/ioreover, as
noted above, this Court expressly conditioned dismissal of Gosselin’s claims on “the stipulations
of fact set forth in Appendix A of ludge Pitman’s R & R . . . belingl deemed true in all
subsequent proceedings in this matter[.]” (Order (Dkt. No. 116) at 14) Paragraph l of Appendix
A states, “l\/ls. Viera can read and write English.” (R & R (Dkt. No. 106), Appendix A at 26 ll 1)

8

 

Viera has been teaching Gosselin how to sign, but he is not fluent in ASL. (E
Lenza Decl., Ex. 9 (Viera 50-H Heai'ing) (Dkt. No. 82~9) at 10:6-12) As of November 2014,
Gosselin’s communications with Viera were evenly split between signing and texting. (Pltf. R.
56.l Resp. (Dkt. No. 99) ll 493; R & R (Dkt. No. 106), Appendix A at 26 ll 22)

Dr. Judy Shepard Kegl - a certified ASL interpreter - assessed Viera’s

communication needs and abilities in connection with this litigation (Pltf. R. 56.1 Counterstmt.

(Dkt. No. 88) ll 332) Kegl testified that Viera needs a sign language interpreter in order to
communicate (ch ll 335) Kegl observed Viera’s sign language communication with Gosselin,
and noted that Viera simplified and slowed down her signing when communicating with
Gosselin, (RUMC R. 56.l Resp. (Dkt. No. 91) ll 334)

As to reading lips, Viera testified that she does not know whether she is able to
read lips. (Wiederhorri Decl., Ex. DD (Viera Dep.) (Dkt. No. 87-12) at 28:19~29:1) Viera
explained that she is sometimes able to understand Gosselin’s speech by way of lip reading, but

that it depends on how quickly he is speaking (ld at 28:19-30:14) Dr. Kegl concluded that

Viera’s lip reading ability is below average (§e"e”Wiederhorn Decl., Ex. BB (Kegl Report) (Dkt.

No. 87-10) at 65) According to Dr. Kegl, Viera is only able to identify 8% of sentences and
phrases by reading lips, although she is better at understanding individual words as opposed to
whole phrases (Ld)
D. Viera and Gosselin’s December 1, 2014 Visit to RUMC
ln December 2014, Viera and Gosselin were living together with their seven
children in Staten island, New York. (Pltf. R. 56.1 Resp. (Dkt. No. 99) ll 383; g Wiederhorn

Decl., Ex. B (Viera Dep.) (Dkt. No. 78-2) at 49:1-5) On December 1, 2014, Gosselin fell while

 

i
t
|
:
l
l
i
l
g

 

holding the couple’s four-month-old son, A.G., and landed forcefully on A.G.’s legs.8 (Pltf. R.
56.1 Counterstmt. (Dkt. No. 88) ll 253; Lenza Decl., Ex. 14 (Gosselin Dep.) (Dkt. No. 82-13) at
38:20~25; Lenza Decl., Ex. Sl4 (Gosselin Dep.) (Dkt. No. 86-2) at 40:1-10; R & R (Dkt. No.
106), Appendix A at 26 ll 8) Viera was not at horne when the accident happened (Pltf`. R. 56.1
Counterstmt. (Dkt. No. 88) ll 256) Aftei' Viera returned home, the couple decided to take A.G. to
RUMC for treatment, because “A.G.’s leg appeared limp and made a crackling noise.” (Ld. ll
257). Vier'a drove A.G. and Gosselin to the hospital between 10:00 and 10:30 p.m. (ld ll 258;
Cmplt. (Dkt. No. 1) ll ll)

At 10:52 p.m., Nurse Mora finished her triage assessment of Gosselin, and at
l0:59 p.m., she completed her triage assessment of A.G,. (Pltf. R. 56.1 Counterstmt. (Dkt. No.
88) llll 265, 271) Mora’s notes indicate that, “as per dad, he fell on baby, brother took dad off
baby, baby cried instantly, baby continues to cry.” (Ld. ll 261; g Lenza Decl., Ex. 16 (RUMC
Physician Notes) (Dkt. No. 82~15) at 10; Wiederhorn Decl., EX. V (Mora Dep.) (Dkt. No. 87-3)
at 43:4-21) Nurse Mora scored A.G.’s pain level as an 8 out of 10, and assigned him a priority
level of 2. (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) llll 266-67) “A Level 2 trauma is a medical
emergency involving a high probability of imminent or life threatening deterioration in a
patient’s medical condition.” (Lenza Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82~3) ll 15)

Viera was not with Gosselin and A.G. when they first presented in triage (Lenza
Decl., Ex. 17 (Mor'a Decl.) (Dkt. No. 82-16) ll 9) Viera entered the triage area at some point
during Nurse l\/lora’s assessment (Ld) Because Mora had already learned what happened from

Gosselin, Mora did not communicate with Viera while she was in the triage ai'ea, and was

 

8 _At the time of the incident, Gosselin weighed approximately 280 pounds (Lenza Decl., Ex.
814 (Gosselin Dep.) (Dkt. No. 86-2) at 40:1-10; R & R (Dkt. No. 106), Appendix A at 26 ll 7)

10

 

 

unaware that Viera was deaf while Viera was in the triage room. (Ld llll 10, 12; Pltf. R. 56.1
Counterstmt. (Dkt. No. 88) llll 269-70)

After Nurse Mora completed her triage assessment, Gosselin informed Mora that
Viera is deaf, and l\/lora conveyed that information to Nurse Rose, the emergency department
nurse (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) llll 272-73; Lenza Decl., Ex. 17 (Mora Decl.)
(Dkt. No. 82-16) llll 12~13) Nurse Rose did not request an ASL interpreter for Viera (Pltf. R.
56.l Counterstmt. (Dkt. No. 88) ll 314), and it is undisputed that RUMC never provided an ASL
interpreter to Viera during the four-and-a-half hours Viera spent at RUMC that evening. (RUMC
R. 56.1 Resp. (Dkt. No. 91) ll 369)

Nurse Rose has submitted a declaration stating that “neither Mr'. Gosselin nor Ms.
Viera requested an ASL interpreter,” and there is no contrary admissible evidence9 (Lenza
Decl., Ex. 18 (Rose Decl,) (Dkt. No. 82~17) llll 7-8) Rose observed Gosselin “communicate with
Ms. Viera by concurrently speaking to her and moving his hands. l understood Mr. Gosselin was
repeating to Ms. Viei‘a what the hospital staff said to him because l heard lvir. Gosselin repeat the
information aloud when he communicated with Ms. Viera.” (Ld llll 6-7) Based on the
interaction between Gosselin and Viera, Nurse Rose concluded that no sign language interpreter
was necessary:

l\/ly observation of l\/ls. Viera’s non-verbal communication and demeanor did not indicate

that she did not understand the medical care involving A.G. l did not request an
interpreter for Ms. Viera as l believed she understood the hospital staff ’s communications

 

9 Although Viera testified at her deposition that Gosselin told her that he had requested a sign
language interpreter, and that RUMC personnel had told him that “there were no interpreters
overnight” (June 26, 2017 Wiederhorn Decl., Ex. B (Viera Dep.) (Dkt. No. 78-2) at 65:6-13,
66:20-67:23), as this Court has previously noted, this evidence is hearsay (E Mem. Op. &
Order (Dkt. No. 118) at 6 n. 6) Moreover, as discussed above, Plaintiff is barred from “offerlingl
any deposition testimony, affidavit, or other evidence from Plaintiff Gosselin to support her
claims, whether in motion practice or at trial.” (Order (Dkt. No. 116) at l4)

ll

 

through l\/[r. Gosselin based on her non-verbal communication and demeanor. Ms. Viera
appeared less anxious after receiving communication from Mr. Gosselin

(l£~l_~ ll 19)

At 11:15 p.m,, Rose scored A.G.’s pain as 10 out of 10. (Y Lenza Decl,, Ex.
816 (Emergency Dept. Admission Record) (Dkt. No. 86~3) at 2) Rose’s notes state that the
“infant cries loudly in discomfort when touched/re~positioned,” and that Gosselin, Viera, and
A.G.’s older siblings were present in the treatment room. (Pltf. R. 56.1 Counterstmt. (Dkt. No.
88) ll 275)

At approximately 11:l9 p.m., Dr. Kaufman, an RUMC emergency room
physician, examined A.G. (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) llll 275, 277), and at 11:27
p.m., a Level 2 Pediatric rl`raurna code was initiated, which mobilized trauma surgeons to
evaluate A.G.l° (l_d ll‘ll 278-79) Dr. Kaufman’s notes indicate that A.G. was “seen immediately
upon arrival [in the Emergency Departmentl because of [a] high probability of imminent or life
threatening deterioration in [his] condition.” (Lenza Decl., Ex. 16 (RUl\/IC Physician Notes)
(Dkt. No. 82-15) at 9; Lenza Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82-3) ll 13)

Nurse Rose’s notes reflect that, at 11:30 p.m., A.G. was Still crying loudly, that
Viera was trying to console the baby, and that c‘father l(Gosselin) wasl also present & signs to

mother to keep her informed of status.” (Pltt`. R. 56.1 Counterstmt. (Dkt. No. 88) ll 282) The

 

m Dr. Kaufman testified that A.G. was assigned a Level 2 trauma code based “[m]ostly [onl the
risk factor and the story. So, the risk factor is a four-month old baby has a lot of vulnerabilities
in terms of traumatic injury. . . . So, that, coupled with the description of the injury, which is m a
grown man falling on the baby, more a level 2 trauma.” (Wiederhorn Decl., Ex. X (Kaufrnan
Dep.) (Dkt, No. 87-5) at 105:4-23) Dr. Kaufman further testified that a Level 2 trauma is
considered an emergency (Q; at 105:24-106:2), and that in such circumstances “medical
evaluation of lthel trauma patient is the priority.” (Lenza Decl., Ex. 3 (Kaufman Decl.) (Dkt.
No. 82-3) ll 21)

12

 

 

trauma team and pediatric residents were present at A.G.’s bedside. (Ld llll 282-83) At this same
time, Gosselin executed consents for treatment as to both himself and A.G. (Ld ll 284) lt is
standard emergency department procedure that consent for the treatment of a minor child can be
provided by one primary caregiver; no additional consents are required (ldgll 285)

X-rays ofA.G.’s chest and leg were taken between 11:38 p.m. and 12:16 a.m,, and
the leg x-ray revealed that A.G.’s leg was fractured.ll (l_d. llll 286-87; _s_ge Lenza Decl., Ex. 16
(RUMC Nurse Notes) (Dkt. No. 82-15) at 13)12 An orthopedic attending physician informed Dr.
Kaufman that A.G.’s leg fracture could not be treated at RUMC due to the size of the infant.
(Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) ll 289) Dr. Kaufman informed Gosselin thatA.G.’s leg
was broken, that RUMC could not treat him, and that it would be necessary to transfer A.G. to
another hospital for treatment (l_d. ll 290; Lenza Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82-3)
llll 24-25; R & R (Dkt. No. 106), Appendix A at 26 ll 12) lt is undisputed that Gosselin relayed
all of this information to Viera by typing it into Notepadl3 on his cell phone 14 (Pltf. R. 56.1

Counterstmt. (Dkt. No. 88) llll 291-92', R & R (Dkt. No. 106), Appendix A at 26 llll l3-l4) Viera

 

ll Nurse Rose kept Gosselin apprised of the medical procedures and tests that RUMC medical
staff were performing on A.G. (RUMC R. 56.1 Resp. (Dkt. No. 91) ll 371) Rose believed that
Gosselin was relaying these updates to Viera, because she observed him constantly
communicating with her. (Wiederhorri Decl., Ex. U (Rose Dep.) (Dkt. No. 87-2) at 133:24-
135;23) Viera never requested a piece of paper to write a message to staff, nor did she ever
indicate, in any fashion, that she did not understand what was happening (l_d“._)

12 At her deposition, Viera claimed that RUl\/lC doctors “broke lher] son’s leg” during the
examination in the emergency room. (Wiederhorn Decl., Ex. DD (Viera Dep.) (Dkt. No. 87-12)
at 74:19-75:2)

13 Notepad is a smart-phone application
m Gosselin explained to Viera that A.G. had a broken leg, and would be transferred to a different

hospital for treatment, because “RUMC could not take care ofA.G.” (Pltf, R. 56.1 Counterstmt.
(Dkt. No. 88) llll 291-92; R & R (Dkt. No. 106), Appendix A at 26 llll l3-14)

13

 

has not argued, and has not proffered evidence demonstrating, that she did not understand what
Gosselin typed into his phone and showed to her.15 Nor has Viera argued, or proffered evidence,
that she told or indicated in any fashion to RUMC personnel that she did not understand what
was happening

ln addition to the communication through Notepad, Dr. Kaufman observed
Gosselin signing to Viei'a, and Viera signing to Gosselin, after Dr. Kaufman relayed information
about A.G.’s condition to Gosselinl Dr. Kaufman did not Sign to Viera, and he does not
understand sign language But based on the circumstances, he concluded that Gosselin was
signing to Viera what Dr. Kaufman had reported to Gosselin about A.G.’s condition (Lenza
Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82-3) llll 26~27; Wiederhorn Decl., Ex. X (Kaufman
Dep.) (Dkt. No. 87-5) at 82:5-18) For her part, Viera testified that she communicated with
Gosselin at RUl\/IC “about how the baby Was doing and [was aware thatl he Was doing okay.”
(Wiederhorri Decl., Ex. DD (Viera Dep.) (Dkt. No. 87-12) at 80:21-22) Viera “do[esn’t]
remember the details” of her conversations with Gosselin, however. (Ld)

lt is also undisputed that Dr. Kaufman held up an x-ray of A.G.’s leg to the light,
and that Viera observed the x-ray showing the fracture in A.G.’s leg. (R & R (Dkt. No. 106),
Appendix A at 27 ll 15; Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) ll 294) After viewing the x-ray,
Viera observed that “[tlhe leg bone . . . looked like it was disconnected,” and she signed “Wow”
to Gosselin.” (R & R (Dkt. No. 106), Appendix A at 27 ll l6; Pltf. R, 56.1 Counterstmt. (Dkt.

No. 88) ll 294; Wiederhorn Decl., Ex, DD (Viera Dep.) (Dkt. No. 87-12) at 73:5)

 

15 To the contrary, Viera testified that she commonly “communicated lwith Gosselin] through
FaceTime and text,” and also through hand gestures and ASL, including on the date ofA.G.’s
injury (Wiederhoi'n Decl., Ex. DD (Viera Dep.) (Dkt. No. 87-12) at 17:20-18:7, 82:21-23,
106:7-10)

14

 

Dr. Kaufman states that, “[b]ased on [his] observation of [Viera’sl non-verbal
reactions[,] . . . [he] believe[d] that she understood A.G.’s leg was broken and [that A.G.] needed
to be transferred to another hospital for treatment.” (Lenza Decl., EX. 3 (Kaufman Decl.) (Dkt.
No. 82~3) ll 28) Dr. Kaufrnan further testified - based on his observation of Viera’s non-verbal
conduct - that she “was very active. l mean, she was, she was not sitting there not interacting.
She was very active and aware and involved in the situation . . . [Slhe was very involved in the
next steps in the decision-making process, and she was ncta passive observer of what was
happening She was very concerned about her son and very . . . very interested in what the plan
was.” (Wiederhorn Decl., Ex. X (Kaufman Dep.) (Dkt. No. 87-5) at 82:15-83:3) At no point
during Dr. Kaufman’s interactions With Viera and Gosselin did either request an ASL interpreter.
(Lenza Decl., EX. 3 (Kaufman Decl.) (Dkt, No. 82-3) ll 34)

An emergency department physician’s assistant, Ifeanyi Nwobi, also
communicated with Gosselin regarding A.G. ’s leg fracture. Nwobi testified that he initially
spoke with Gosselin about the incident leading up to the injury, because Gosselin was present
when A.G. was injured.16 (Wiederhorn Decl., Ex. Y (Nwobi Dep.) (Dkt. No. 87~6) at 30:19~
32:5) Nwobi also spoke with Gosselin and Viera about treatment options for A.G. (E § at
32:10-13) Although Nwobi was communicating directly with Gosselin _ Gosselin having
informed him that Viera was deaf a Nwobi believed that Gosselin was communicating to Viera
the information Nwobi was imparting (M at 28:21-24, 32: l4~33: l 1) After Nwobi provided

information to Gosselin, Nwobi would pause, wait for Gosselin to communicate the information

 

16 Nwobi did not speak with Viera about what happened to A.G., because she was not present
when A.G. was injured. (Wiederhorri Decl., EX. Y (Nwobi Dep.) (Dkt. No. 87-6) at 30:l9-32:5)

15

 

 

to Viera, and Viera would then nod. (L¢ at 32:14-33:11) Gosselin never requested a sign
language interpreter. (I_d.)

At l:OO a.m. on December 2, 2014, RUMC sought permission from New York
Presbyterian-Weill Corneli Medical Center to transfer A.G. to that institution (B§ Pltf. R. 56.1
Counterstmt. (Dkt. No. 88) llll 321, 324) At 2100 a.m., Gosselin signed an authorization form for
the transfer of A.G. to New York Presbyterian. (l"d,~ ll 325) At 3:19 a.m., A.G. was transferred
from RUl\/IC to New York Presbyterian. (lc_i_. ll 328)

On December 2, 2014, an RUMC employee reported A.G. ’s injury to the New
York Statewide Central Register of Child Abuse and Maltreatment as a potential case of child
abuse. (Mem. Op. & Order (Dkt. No. llS) at 12; Pltf. R. 56.1 Counterstmt. (Dkt. No. 99) llll
390~91)

nr_S_c_USSI_Qu
I. PLAINTIFF’S MOTION FOR RECONSIDERATION
Plaintiff contends that
[t]he Court misapprehended controlling law in the Second Circuit when it articulated Ms.
Viera’s federally protected as “her right to request the services of an ASL interpreter at
RUMC” [quoting l\/lem. Op. & Order (Dkt. No. l 18) at 32 n. 17] and when it
oversirnplified her right to effective communication as her right to understand “the two
key facts[: “A.G. had a broken leg, and he would have to be transferred to another
hospital f`or treatment].” [quoting § at 34] In fact, as a deaf individual, Ms. Viera’s
federally protected right under Section 504 is the right to be provided with an appropriate
auxiliary aid so that she could effectively communicate during the entire duration of
A.G.’s admission to RUMC’s emergency department
(Pltf, Recons. Br. (Dkt. No. 128) at 6) (emphasis in original))
Plaintiff further argues that “[b]ecause Ms. Viera is deaf,” RUMC was “obligated

to . . . provide her with an accommodation that ensures effective communication.” (I_d. at 8) “By

failing to meet its obligation under the law, RUMC knew or should have known that harm to Ms.

16

 

 

Viera’s federally protected right to receive an accommodation was substantially likely.” (ld_. at
7-8) According to Plaintiff, RUMC therefore had “actual knowledge of discrimination,” and it
was error for this Court to grant RUMC summary judgment on Plaintiffs Rehabilitation Act
Section 504 and NYSHRL claims. (B @)

ln granting RUMC summary judgment, however, this Court never stated that the
law required Viera to request an ASL interpreter. The Court merely pointed out that there was
evidence in the record that Viera had waived her right to an interpreter on a previous occasion,
and instead “opted to proceed with Gosselin as her interpreter.” (Mem. Op. & Order (Dl<t. No.
1 18) n. 17) Moreover, this was merely one fact - among ten pages of facts - that this Court
discussed in assessing whether RUMC medical staff had exhibited deliberate indifference (E
i_d_. at 30-37)

Likewise, this Court never held that Plaintiff’s right to effective communication,
under the law, boiled down to whether she understood the “two key facts” regarding A.G.’s
medical condition. (§_§§ @ at 34) To the contrary, as to the legal standard governing Plaintiff’s
Section 504 and NYSHRL claims, the Court explained that the “RA requires that ‘an otherwise
qualified handicapped individual must be provided with meaningful access to the benefit that the
grantee offers”’ (i_cL at 26 (quoting Alexander v. Choate, 469 U.S. 287, 301 (1985)),' and that the
RA’s implementing regulations require that a hospital “establish a procedure for effective
communication.” (I_d. (internal quotation marks and citations omitted)) This Court expressly
“[a]cknowledg[ed] that RUMC had an obligation to ensure that a deaf person such as Viera [i]s

provided with a ‘procedure for effective communication,”’ but concluded that Plaintiff had “not

17

 

 

produced sufficient evidence to create a material issue of fact as to whether RUMC personnel
acted with deliberate indifference.” 17 (l_d. at 31)

As this Court explained, whether a covered entity has violated the RA by failing
to provide a means of effective communication, and whether a plaintiff is entitled to money
damages, are two separate inquiries This is because “‘monetary damages are recoverable only
upon a showing of an intentional violation.”’ gill at 27 (quoting Loeffler v. Staten Island Univ.
H_o_sg, 582 F.3d 268, 275 (2d Cir. 2009) (emphasis in Mfl_er))) In order to establish an
intentional violation, a plaintiff must demonstrate that the covered entity acted with “deiiberate
indifference.” (E _i_d”; at 27~28) Plaintiff collapses these two inquiries into one, and relies on
cases which assess whether the covered entity met its obligation to ensure effective
communicationnl A defendant’s failure to provide effective communication does not establish a
right to money damages, however, and this Court concluded that Plaintiff had not met her burden
to establish that RUMC acted with deliberate indifference

l\/Ioreover, and contrary to Plaintiff’s argument, Plaintiff cannot obtain money
damages here on the basis of mere negligence (§ee_ Pltf. Recons. Br. (Dkt. No. 128) at 8-9, 23,
29 (arguing that RUMC had “actual knowledge,” because RUMC “knew or should have known
that harm to lPlaintiff’s] federally protected right to receive an accommodation was substantially
likely” (emphasis added))) A right to money damages is predicated on proof of an “intentional

violation.” §§me Loeffler, 582 F.Bd at 275 (emphasis in original). Because Plaintiff proffered no

 

n lndeed, the Court prefaced its discussion of Plaintiff’s federal and NYSHRL claims by
explaining that the purpose of the analysis was “to determine whether Viera . . . has presented
sufficient evidence to raise a material issue of fact as to whether RUl\/IC personnel ‘acted with at
least deliberate indifference to the strong likelihood that a violation of [Viera’s] federally
protected rights lwould] result from the [failure to obtain an ASL interpreter for Vieral.” (§_e_e §
at 31 (quoting Loeffler v. Staten Island Univ. Hosp.. 582 F.3d 268, 275 (2d Cir. 2009))

18

 

 

such proof at summary judgment, this Court properly granted summary judgment to RUMC on
Plaintiff’s federal and NYSHRL claims.

Because Plaintiff has not (1) pointed to any controlling law or facts - relevant to
the deliberate indifference standard ~ that this Court overlooked, and (2) has not demonstrated
that this Court’s Memorandum Opinion & Order constitutes clear error, Plaintiff’ s motion for
reconsideration will be denied as to Plaintiff’s Rehabilitation Act and NYSHRL claims.
Plaintiff s motion will, however, be granted as to Plaintiff’s NYCHRL claim, for reasons
explained below.

Il. LEGAL STANDARDS
A. Motions for Reconsideration

“Motions for reconsideration are governed by Locai Rule 6.3 and are committed
to the sound discretion of the district court.” Libertv Media Corp. v. Vivendi Universal, S.A.,
861 F. Supp. 2d 262, 265 (S.D.N.Y. 2012). “Reconsideration of a previous order by the court is
an ‘extraordinary remedy to be employed sparingly in the interests of finality and conservation of
scarce judicial resources,”’ RST (2005) lnc. v. Research in Motion Ltd., 597 F. Supp. 2d 362,
365 (S.D.N.Y. 2009) (quoting ln re Health l\/lgmt. Svs., lnc. Sec. Litig., l13 F. Supp. 2d 613, 614
(S.D.N.Y. 2000) (citations and quotation marks omitted)). “A motion for reconsideration may
not be used to advance new facts, issues or arguments not previously presented to the Court, nor
may it be used as a vehicle for relitigating issues already decided by the Court.” Davidson v.
Mlly, 172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001) (citing Shrader v. CSX Transp., lnc.. 70 F.3d
255, 257 (2d Cir. 1995)). “The major grounds justifying reconsideration are ‘an intervening
change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.”’ Virgin Ati. Airwavs, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245,

19

 

1255 (2d Cir. 1992) (quoting 18 C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure
§ 4478). “To these ends, a request for reconsideration under Rule 6.3 must demonstrate
controlling law or factual matters put before the court in its decision on the underlying matter
that the movant believes the court overlooked and that might reasonably be expected to alter the
conclusion reached by the court.” RST §2005! lnc., 597 F. Supp. 2d at 365 (citing Md__e_r, 70
F.3d at 257).

“[Local] Rule 6.3 is intended to “‘ensure the finality of decisions and to prevent
the practice of a losing party . . . plugging the gaps of a lost motion with additional matters.””’
idL (quoting S.E.C. v. Ashburv Capital Partners, L.P., No. 00 Civ. 7898 (RCC), 2001 WL
604044, at *1 (S.D.N.Y. May 31, 2001) (quoting Carolco Pictures, lnc. v. Sirota, 700 F. Supp.
169, l70 (S.D,N.Y, 1988))) (second alteration in original). “A court must narrowly construe and
strictly apply Rule 6.3 so as to avoid duplicative rulings on previously considered issues and to
prevent Rule 6.3 from being used to advance different theories not previously argued, or as a

substitute for appealing a final judgment.” § (citing l\/lontanile v. Nat’l Broad. Co., 216 F.

Supp. 2d 341, 342 (S.D.N.Y. 2002).

20

 

B. Disability Discrimination Claims Under the
Rehabilitatiog Act and the NYSHRL18

“Under § 504 of the [Rehabilitation Act (“RA”)], ‘ [n]o otherwise qualified
individual with a disability in the United States, shall, solely by reason of her or his disability, be
excluded from the participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving [fjederal financial assistance.”’ LLffler, 582 F.3d at
274-75 (quoting 29 U.S,C. § 794(a)). Because the NYSHRL likewise prohibits disability
discrimination, gee N.Y. Exec. L. § 296(2), and is construed coextensively with Section 504, §§
l_,o_eff_l_er, 582 F.3d at 277 (construing NYSHRL disability discrimination claim as coextensive
with RA Section 504 and ADA claims); Williams v. Citv of New York, 121 F. Supp. 3d 354,
364, n. 10 (S.D.N.Y. Aug. 5, 2015) (“[p]rotections afforded by the NYSHRL are construed
coextensively with the ADA” and Section 504 of the RA), the Court considers Plaintiff’s RA and

NYSHRL claims together19

 

18 The Complaint also asserts a claim against RUMC under 'i`itle Ill of the ADA (_se_e Cmplt.
(Dkt. No. 1) llll 70-80), but Plaintiff withdrew this claim in her brief opposing RUMC’s
summary judgment motion. (w Pltf. Br. in Opp. to Sum. .l. (Dkt. No. 84) at 9 (Plaintiff
“concedes that she is no longer entitled to injunctive relief under Title lll [of the ADA]. . . .”)
Because damages are not an available remedy under Title III of the ADA, gene Kreisler v.
Second Ave. Diner Corp., 731 F.3d 184, 186 n. 1 (2d Cir. 2013) (“the ADA does not provide
for compensatory damages”); Kahn v. New York Univ. Med. Ctr.. 328 F. App’x 758, 759 (2d
Cir. 2009) (“Appellant could not seek money damages for his ADA claim, however, because
Title lll authorizes only a suit for injunctive relief.” (citing 42 U.S.C. § 12188(a); 42 U.S.C. §
2000a~3(a))); Stebbins v. Legal Aid ofArkansas, 512 F. App’x 662, 663 (Sth Cir. 2013)
(affirming dismissal ofADA claim, because “Titie lll of the ADA does not provide for private
actions seeking damages” and that was “the sole remedy that lplaintiffj requested”)), in
conceding that she had no right to injunctive relief, Plaintiff effectively withdrew any claim
under Title lll of the ADA.

 

‘9 'l`he parties agree that Plaintiff"s NYSHRL claim should be construed coextensiver with
Plaintiff’s federal claims. (§_ee Pltf. Br. in Opp. to Sum. J. (Dkt. No. 84) at 9 (“Conveniently,
Title III and Section 504 impose essentially the same standards on covered entities, and the
NYHRL is construed coextensively with those federal laws.”); Def. Sum. J. Br. (Dkt. No. 81) at

21

 

“To establish a pri_m_a fgei_e violation of the RA, a plaintiff must show that [he or
she] is: (1) a ‘handicapped person’ as defined in the RA; (2) ‘otherwise qualified’ to participate
in the offered activity or to enjoy its benefits; (3) excluded from such participation or enjoyment
solely by reason of his or her handicap; and (4) being denied participation in a program that
receives federal financial assistance.” Mtg, 582 F.3d at 275 (quoting Rothschild v.
Grottenthaler, 907 F.2d 286, 289-90 (2d Cir. 1990)). ln order to establish the third element - the
only element contested by RUMC (§p§ Def. Sum. .l. Br. (Dkt. No. 81) at 19)4 Plaintiff must
demonstrate that RUMC did not provide a means of “effective communication” and thus denied
her “meaningful access” to RUl\/IC’s services §ge Leffle_r, 582 F.3d at 275 ', Alexander, 469
U.S. at 30l (The RA requires that “an otherwise qualified handicapped individual must be
provided with meaningful access to the benefit that the grantee offers. . . . [Tjo assure
meaningful access, reasonable accommodations in the grantee’s program or benefit may have to
be made.”); Loye v. Cty. of Dakota, 625 F.3d 494, 500 (8th Cir. 2010) (“the legal standard is
effective communication that results in meaningful access” .

“[P]roving the failure to provide a means of effective communication, on its own,
permits only injunctive relief.” Silva v. Baptist Health S. Fla.. lnc., 856 F.3d 824, 831 (1 lth Cir.
2017) (citation omitted). ln order to recover money damages ~» the remedy Plaintiff seeks here ~
plaintiff must also establish that the violation was intentional a Lg, that defendant acted with “at
least deliberate indifference to the strong likelihood that a violation of federally protected rights

w[ould] result.” Loeffler, 582 F.3d at 275 (citing Bartlett v. N.Y. State Bd. of Law Exam’rs, l56

 

25 (“lt is well settled that the State l-IRL . . . is construed to be co-extensive with their federal
counterparts . . .”))

22

 

 

F.3d 321, 331 (2d Cir. 1998) (“The law is well settled that intentional violations of Title Vl, and
thus the ADA and the Rehabilitation Act, can call for an award of money damages.”)).

1. Effective Communication

“[T]he RA does not ensure equal medical treatment, but does require equal access
to and equal participation in a patient’s own treatment.” meefflpr, 582 F.3d at 275 (citation
omitted); M, 856 F.3d at 834 (“The ADA and RA focus not on quality of medical care or the
ultimate treatment outcomes, but on the equal opportunity to participate in obtaining and
utilizing services.” (citations omitted)). “lt is not dispositive that the patient got the same
ultimate treatment that would have been obtained even if the patient were not deaf,” because -
“regardless of whether a patient ultimately receives the correct diagnosis or medically acceptable
treatment” m a patient has still “been denied the equal opportunity to participate in healthcare
services whenever he or she cannot communicate medically relevant information effectively with
medical staff.” §_il\_ra, 856 F.3d at 834 (citing 45 C.F.R. § 84.4(b)(2)); Aikins v. St. Helena
@sp“., 843 F. Supp. 1329, 1338 (N.D. Cal, l994) (adequate medical treatment is not a defense to
a claim that defendant failed to provide effective communication under the RA). lnstead, the
proper inquiry is “whether the handicapped patient was afforded auxiliary aids sufficient to
ensure a level of communication about medically relevant information substantially equal to that
afforded to non-disabled patients.” §ilya_, 856 F.3d at 834. Although the communication
required under the RA need not be perfect, it must be effective l_d_. at 835 n. 7.

“Under the RA’s implementing regulations, a hospital that receives federal funds
‘shall establish a procedure for effective communication with persons with impaired hearing for
the purpose of providing emergency health care.”’ Lpeffler‘, 582 F.3d at 275 (quoting 45 C.F.R.

§ 84.52(0)). “Additionally, a recipient hospital with fifteen or more employees is required to

23

 

‘provide appropriate auxiliary aids to persons with impaired sensory, manual, or speaking skills,
where necessary to afford such persons an equal opportunity to benefit from the service in
question.”’ I_d. (citing 45 C.F.R. § 84.52(d)(1)). “[A]uxiliary aids may include brailled and
taped material, interpreters, and other aids for persons with impaired bearing or vision.” 45
C.F.R. § 84.52(d)(3). “lAlids, benefits, and services, to be equally effective, are not required to
produce the identical result or level of achievement for handicapped and nonhandicapped
persons, but must afford handicapped persons equal opportunity to obtain the same result, to gain
the same benefit, or to reach the same level of achievement, in the most integrated setting
appropriate to the person’s needs.” Liese v. lndian River Ctv. llosp. Dist., 701 F.3d 334, 342
(11th Cir. 2012) (quoting 45 C.F.R. § 84.4(b)(2)).

'l`he implementing regulations for Title Ill of the ADA likewise direct public
accommodations - which include hospitals - to “furnish appropriate auxiliary aids and services
where necessary to ensure effective communication with individuals with disabilities.” §e_e 28

C.F.R. §§ 36.303(0)(1), 36.104.20 This “includes an obligation to provide effective

 

20 Because “courts treat claims under [the RA and the ADA] identically,” Henrietta D. v.
Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003), and because both sides treat the RA and the ADA
as imposing the same requirements (W Pltf. Br. in Opp. to Sum. J. (Dkt. No. 84) at 9 (relying on
ADA regulations to inform analysis of RA claim); Def`. Sum. J. Br. (Dkt. No. 81) at 19~20, 22-23
(same)), this Court has considered regulations under both the RA and the ADA in resolving
Plaintiff’s motion for reconsideration §@, ego _S_i_lyg, 856 F.3d at 829, 833-36 (noting that
“ADA and RA claims are governed by the same substantive standard of liability”; analyzing
regulations under both 'l`itle lll of the ADA and the RA to determine whether the defendant met
its obligation to ensure effective communication under either statute); Berrv-lvlaves for Estate of
Berrv v. New York Health & Hosns. Corp., No. 14 Civ. 9891 (PKC), 2016 WL 8461191, at *4
(S.D.N.Y. Sept. 19, 2016) (considering ADA and RA claims and regulations together, because the
“Second Circuit has observed that the ADA and the [RA] contain near-identical requirements”
and the “parties have not pointed to any difference in applying the ADA and the [RAj to

plaintiff ’s claims”), aff ’d in part sub nom. Berrv-lvlaves v. New York City Health & l-Iosps.
QQ;p_., 712 F. App’x 111 (2d Cir. 2018); Godbev v. lredell Mem’l Hosp., lnc., No. 5:12-CV-
00004-RLV, 2013 WL 4494708, at *6 (W.D.N.C. Aug. 19, 2013) (same), gff:d, 578 F. App'x 317
(4th Cir. 2014).

24

 

communication to companions who are individuals with disabilities.” 28 C.F.R. § 36.303(0)(1).
“Companion,” in turn, is defined as
a family member, friend, or associate of an individual seeking access to, or participating
in, the goods, services, facilities, privileges, advantages, or accommodations of a public
accommodation, who, along with such individual, is an appropriate person with Whom
the public accommodation should communicate
28 C.F.R. § 36.303(0)(1)(i). Accordingly, “[d]eaf persons are protected by the ADA and RA not
only as patients, but also as companions to patients who are seeking treatment.” Mg, 856 F.3d
at 830 n. 3, 840 (analyzing whether plaintiff was deprived of his right to effectively
communicate where he was acting “as a companion to his father who was suffering a heart
attack”, rather than a patient).

“‘[Tlhe type of auxiliary aid or service necessary to ensure effective
communication will vary in accordance with’ several context-specific factors, including the
‘nature, length, and complexity of the communication involved; and the context in which the
communication is taking place.”’ §il_\;a, 856 F.3d at 836 (quoting 28 C.F.R. §§ 36.303(c)(1)(ii)).
“A public accommodation should consult with individuals with disabilities whenever possible to
determine what type of auxiliary aid is needed to ensure effective communication, but the
ultimate decision as to what measures to take rests with the public accommodation, provided that
the method chosen results in effective communication.” 28 C.F.R, § 36.303(0)(ii). Accordingly,
“[i]f effective communication under the circumstances is achievable with something less than an

on-site interpreter, then the hospital is well within its ADA and RA obligations to rely on other

alternatives.” Silva, 856 F.3d at 836.21

 

21 Under Title lll of the ADA, the term “auxiliary aid” is defined to include:

(1) Qualified interpreters on~site or through video remote interpreting (VRI) services;
notetakers; real-time computer-aided transcription seivices; written materials; exchange

25

 

ADA regulations further provide that a covered entity “shall not rely on an adult
accompanying an individual with a disability to interpret or facilitate communication,” except:

(i) in an emergency involving an imminent threat to the safety or welfare of an individual
or the public where there is no interpreter available; or

(ii) Where the individual with a disability specifically requests that the accompanying
adult interpret or facilitate communication, the accompanying adult agrees to provide
such assistance and reliance on that adult for such assistance is appropriate under the
circumstances
28 C.F.R. § 36.303(0)(3)(i)-(ii).
Given the context-specific nature of the inquiry into effective communication, the
question of “‘whether an entity subject to the RA has provided appropriate auxiliary aids where
necessary”’ is ordinarily “‘inherently fact-intensive.”’ Silva, 856 F.3d at 836 (quoting Liese, 701

F.3d at 342)); Durand v. Fairview Health Servs., No. 17-1374, 2018 WL 4201971, at *4 (8th Cir.

Sept. 4, 2018) (“l'f]he meaningful access standard necessitates a fact-intensive inquiry and is

 

of written notes; telephone handset amplifiers; assistive listening devices; assistive
listening systems; telephones compatible with hearing aids; closed caption decoders;
open and closed captioning, including real-time captioning; voice, text, and video-based
telecommunications products and systems, including text telephones (TTYs),
videophones, and captioned telephones, or equally effective telecommunications devices;
videotext displays; accessible electronic and information technology; or other effective
methods of making aurally delivered information available to individuals who are deaf or
hard of hearing;

(2) Qualified readers; taped texts; audio recordings; Brailled materials and displays;
screen reader software; magnification software; optical readers; secondary auditory
programs (SAP); large print materials; accessible electronic and information technology;
or other effective methods of making visually delivered materials available to individuals
who are blind or have low vision;

(3) Acquisition or modification of equipment or devices; and
(4) Other similar services and actions.

28 C.F.R. § 36.303(b).
26

 

largely context-dependent As such, courts must identify the hearing-abled peer group, as well
as the context of the hospital visit, in order to determine whether the hearing-impaired
individuals were provided an equal opportunity to access the same benefits.” (internal citations
omitted)).

2. Beliberate Indifference

Even where a plaintiff has established that a covered entity violated the RA by
failing to ensure effective communication, a plaintiff is not entitled to monetary damages absent
a showing of an “intentional violation.” E l;o_efler, 582 F.3d at 275 (emphasis in original);
B__M, 156 F.3d at 331 (In order to recover monetary damages, a plaintiff must establish
“discriminatory intent within the meaning of the ADA and the Rehabilitation Act” by
demonstrating that there was an intentional violation.).

“The standard for intentional violations is ‘deliberate indifference to the strong
likelihood lof] a violation:’ ‘[i]n the context of the Rehabilitation Act, intentional discrimination
against the disabled does not require personal animosity or ill will.” LMf:fmler, 582 F.3d at 275
(quoting M, 156 F,3d at 331);7@§1_§_0_ M, 701 F.3d at 345 (“[Al plaintiff may
demonstrate discriminatory intent [within the meaning of Section 504 of the RA] through a
showing of deliberate indifference.”). Extrapolating from the Supreme Court’s reasoning
concerning an implied damages remedy in the Title lX context, the Second Circuit has explained
that a defendant acts with deliberate indifference where: (1) an official or “policymaker” who ~
at a minimum 4 “has authority to address the alleged discrimination and to institute corrective
measures on the recipient’s behalf’, (2) has “actual knowledge of discrimination” against an
individual with a disability, and (3) “fails ltoj adequately respond.” I_d. at 275-76 (quoting

Gebser v. Lago Vista lndep. Sch. Dist., 524 U.S. 274, 290 (1998)); Berrv~l\/laves v. New York

27

 

 

City Health & Hosps. Corp., 712 F. App’x 111, 112 (2d Cir. 2018) (same). “[Djeliberate

 

indifference must be a ‘deliberate choice[,] rather than negligence or bureaucratic inaction.”’
M, 582 F.3d at 276 (citation omitted)); see also A.G. v. Lower Merion Sch. Dist., 542 F.
App’x 194, 198-99 (3d Cir. 2013) (‘“Deliberate indifference requires actual knowledge;’ thus,
‘allegations that one would have or ‘should have known’ will not satisfy the knowledge prong of
deliberate indifference.’ . . . lt . . . require[sl a ‘deliberate choice, rather than negligence or
bureaucratic inaction.”’ (emphasis in original) (quoting S.H. ex rel. Durrell v. Lower Merion
Sch. Dist., 729 F.3d 248, 266 n. 26 (3d Cir. 2013))); M, 701 F.3d at 344 (“deliberate
indifference plainly requires more than gross negligence” and “requires that the indifference be a
‘deliberate choice,’ which is an “exacting standard”’ (citing M, 582 F.3d at 276; m
Sch. Bd. of Broward Ctv.. Fla., 604 F.3d 1248, 1259 (11th Cir. 2010))).

The deliberate indifference standard reflects a balance between effectuating the
remedial goals of the RA and ensuring that the notice and opportunity requirements of Spending
Clause legislation are met. §§e Ll@, 701 F.3d at 347. As the FWLMiB court explained,

[b]ecause of the similarities between Title IX and the RA, Gebser’s purpose-and~scope
reasoning applies with similar force to the RA and yields the same result. rl`he two
principal purposes of Title IX that were outlined in Gebser 4 to avoid the use of Federal
funds to support discriminatory practices and to protect citizens against discriminatory
practices - are shared by § 504 of the RA. §§§; S. Rep. 93-1297, at 1 (1974), reprinted i_n
1974 U.S.C.C.A.N. 6373, 6390-91. rl`he legislative history of the RA also shows that
Congress intended for § 504 to combat intentional discrimination in general, not just
discrimination resulting from “invidious animus.” §ee Alexander v. Choate, 469 U.S.
287, 295, 105 S.Ct. 712, 83 L.Ed.2d 661 (1985). Additionally, like Title lX, Congress
enacted the RA under its Spending Clause power. Thus, we are presented with the same
balancing act that the Supreme Court faced in Gebser. . . .The deliberate indifference
standard best reflects the purposes of § 504 while unambiguously providing the notice-
and-opportunity requirements of Spending Clause legislation A lower standard would
fail to provide the notice-and-opportunity requirements to RA defendants, while a higher
standard - requiring discriminatory animus - would run counter to congressional intent as
it would inhibit § 504’s ability to reach knowing discrimination in the absence of animus
§ Alexander, 469 U.S. at 295, 105 S.Ct. 712.

28

 

Moreover, application of the deliberate indifference standard does not exceed the scope of
express remedies available for § 504 violations While the RA itself does not contain any
express remedies for § 504 violations, again, it expressly incorporates Title Vl’s remedies
§Qe 29 U.S.C. § 794a(a)(2). Title Vl’s remedial scheme, which mirrors Title lX’s, also
empowers administrative agencies to bring enforcement proceedings against entities E
42 U.S.C. § 2000d#1. The notice~and-opportunity requirements in Titie VI administrative
enforcement proceedings are the same as those found in Title lX. §ee_ § The deliberate
indifference standard is fully consonant with these notice-and~opportunity requirements
l_dw.” at 347.
Loefiler v. Staten island Univ. Hosp., 582 F.3d 268, and Berry-Mayes V. New
York City Health & Hospitals Corp., 7l2 F.App’x lli, illustrate application of the deliberate
indifference standard
ln Loeffler, the Second Circuit considered whether the defendant hospital had
acted with “deliberate indifference” in failing to secure an ASL interpreter for Robert Loeftler, a
deaf patient Loeffler, 582 F.3d at 274-75, Loeffier was admitted to the Hospital in 1991 for
heart surgery. He requested an ASL interpreter, but none was provided, and his 12 and 9 year
old children interpreted for their father. lde4 at 271. in 1995, Loeffler was admitted to the
Hospital again, this time for an operation on his right carotid artery. “In the days and Weel<s
leading up to the surgery, the Loefflers made numerous attempts to secure an interpreter from the
Hospital,” but none was provided, even though it was the Hospital’s written policy to provide a
sign language interpreter when a patient deemed an interpreter necessary for effective
communication lc_i; at 271-73. After his surgery, Loeffler suffered a stroke, which required an
additional surgery. ld_ at 272. During the remainder of his hospital stay, plaintiffs made
“constant requests” for an interpreter, but none was provided Lc_l1 at 272-73.
in reversing the district ccurt’s grant of summary judgment to the defendant

hospital, the Loeffler court found that disputed issues of material fact existed concerning

plaintiffs’ deliberate indifference claim. The court noted plaintiffs’ repeated requests for an

29

 

accommodation, and the hospital’s failure to respond: plaintiffs had made “at least four separate
attempts to secure an interpreter in the days and weeks leading up” to the first surgery,
“continual requests” during Loeffler’s subsequent hospitalization in connection with his stroke,
and “several requests for a TTY device” - a machine “which allows the deaf to communicate (by
phone or in person) with people with normal hearing, through a relay service.” l_d”; at 272, 276-
77. All of these requests went unheeded. I_d. “Perhaps most indicative [of deliberate
indifference]” was testimony that a physician a “arguably a policymaker” ~ dismissed plaintiffs’
request for an interpreter by “laugh[ing] it off, and play{ing] it as a joke.”’ idwl at 276-77. The
Second Circuit concluded that while (l) the Hospital’s general policy of providing ASL
interpreters, and (2) a patient representative’s efforts to secure an interpreter on the day of the
surgery - although unsuccessful - could support a conclusion that the hospital was not
deliberately indifferent, plaintiffs’ numerous unheeded requests for an interpreter coupled with
“the obvious shortcomings in the [Hospital’s] policy and the Hospital’s conduct, as well as the
alleged apathetic response of Dr. Sithian, notwithstanding his authority to correct the
discrimination, could lead a reasonable jury to conclude that the Hospital was deliberately
indifferent; and its indifference to [plaintiffs’j rights may have been so pervasive as to amount to
a choice.” l_d_. ln other words, “a reasonable jury could conclude that persons at the Hospital had
actual knowledge of discrimination against [plaintiffs], had authority to correct the
discrimination, and failed to respond adequately.” Ld. at 276.

By contrast, in Berry-Mayes, the Second Circuit upheld a grant of summary
judgment to defendant on plaintiffs deliberate indifference claim, concluding that “there is no

evidentiary basis for finding that the failure to provide [an interpreter] was based on [the

30

 

 

hospital’sj deliberate indifference to [plaintiffs] needs.” Berrv-Maves v. New York Citv Health
& H_osps. Co_r_p., 712 F. App’x 111, 112 (2d Cir. 2018).

ln Berry-Mayes, plaintiff brought claims on behalf of her deceased uncle - Andre
Berry 4 against two hospitals Over a two year period, Andre Berry had had multiple hospital
stays for conditions that included end-stage renal failure, diabetes, hypertension, and HIV. §e§
Berrv-l\/laves for Estate of Berrv v. New York Health & Hosps. Corp., No. 14 Civ. 9891 (PKC),
2016 WL 8461191, at *l (S.D.N.Y. Sept. 19, 2016). The evidence demonstrated that the
defendant hospital had a policy of providing sign-language interpretation services, and when
interpreters were not already present at the hospital, they were brought in as needed. Ld. at *11.
Berry was provided with an interpreter on fourteen occasions Berry-Mayes, 712 F. App’x at
112; @_a_l_s£ Berry~l\/layes, 2016 WL 8461191, at * ll (“When [Berry’s sister] requested an
interpreter, one was provided about 90 minutes later.”).

There were occasions on which the hospital did not provide an interpreter. On
these occasions, “hospital staff thoroughly and meticulously documented Andre Berry’s
communication abilities.” Ben‘y-Mayes? 712 F. App’x at 112. l\/loreover, “[a]lthough the parties
dispute[d] the extent to which . . . Berry could communicate by reading lips or using his hearing
aid, it [wajs undisputed that he had at least some ability to communicate other than through sign
language.” I_d. indeed, Berry’s family members communicated with him verbally and through
gestures id Given this evidence, the Second Circuit ruled that plaintiff “could not succeed on a
claim for compensatory damages.” ii ln doing so, the court distinguished LQMQL, noting that
that case presented a triable issue of fact as to deliberate indifference based on “evidence that
[the] hospital ignored, and, in some instances ‘laughed oft` numerous requests over an eleven-

day period to provide a sign~language interpreter for a deaf patient.” Ld.

31

 

 

III. ANALYSIS
A. Plaintiff’s Rehabilitation Act and NYSHRL Clu_aims
Plaintiff argues that the Court overlooked controlling law regarding the nature of
her “federally protected right,” and erred in concluding that no reasonable jury could find that

RUMC acted with deliberate indifference (Pltf. Recons. Br. (Dkt. No. 128) at 6-7; see also

 

l\/lem. Op. & Order (Dkt. No. 118) at 30~31) Plaintiff contends that - under the regulatory
scheme 4 she was not required to request an ASL interpreter or to put RUMC on notice of her
need for an accommodation, because RUMC hospital personnel were aware that Plaintiff was
deaf. (Pltf. Recons. Br. (Dkt. No. 128) at 9-l5) According to Plaintiff, RUMC therefore had an
affirmative obligation to provide Plaintiff with an accommodation and/or engage in an
“interactivc process” with Plaintiff to determine what accommodations were necessary for her to
effectively communicate (lg_l¢ at 9 n. 3, 9~13) By failing to meet this affirmative obligation,
Plaintiff argues that RUMC “knew or should have known that harm to [Plaintiff’ s] federally
protected right to receive an accommodation was substantially likely.” (l_dHL at 7-8)

As noted above, however, Plaintiff’s argument conflates (l) the standard for
finding a violation of the Rehabilitation Act 4 whether the public accommodation met its
obligation to ensure effective communication with an individual with a disability 4 with (2) the
standard for an award of monetary damages which requires evidence of an intentional violation,
which 4 in turn 4 is shown by demonstrating “deliberate indifference.” Establishing the absence
of effective communication is necessary 4 but not sufficient 4 to justify an award of monetary
damages w, fagg LMl_c-;:r, 582 F.3d at 275 (“[M]onetary damages are recoverable only upon a
showing of an intentional violation.” (emphasis in original)); Mg, 856 F.3d at 831 (“[P]roving

the failure to provide a means of effective communication, on its own, permits only injunctive

32

 

relief. . . . To recover monetary damages a disabled person must further show that the hospital
was deliberately indifferent to her federally protected rights.”); Biondo v. Kaleida Health, No. 15
Civ. 362 (FPG) (LGF), 2018 WL 1726533, at *4 (W.D.N.Y. Apr. 10, 2018) (“To receive
monetary damages under the RA, a plaintiff must show that (1) the healthcare entity violated her
rights under the RA, and (2) that the entity did so with discriminatory intent.” (citation omitted)).
By collapsing these two independent inquiries, Plaintiff effectively seeks to eliminate the
discriminatory intent element and to convert the deliberate indifference standard into a strict
liability or negligence standard That is not the law.

i\/lost of the cases Plaintiff relies on (B Pltf. Recons. Br. (Dkt. No. 128) at 9-10,
13»15) are not on point, because they address whether the defendant failed to provide a
reasonable accommodation that ensured effective communication, as opposed to whether the
defendant acted with “deliberate indifference.” See, c.g., Rothschild v. Grottenthaler, 907 F.2d
286, 289 (2d Cir. l990) (for pulposes of claim for injunctive relief, analyzing whether school
district violated the ADA and RA by failing to provide sign language interpreter services for
school activities, despite numerous requests for interpreters); §ily_a, 856 F.3d at 836, 841-42
(holding that plaintiff had “offered sufficient evidence for a rational jury to find that Defendants’
failure to offer appropriate auxiliary communication aids impaired her ability to exchange
medically relevant information with hospital staff ’; remanding to the district court to determine
whether defendant was entitled to summary judgment on deliberate indifference grounds);
Chisolm v. Mcl\/Ianimon, 275 F.3d 315, 327-28 (3d Cir. 2001) (reversing district court’s grant of
summary judgment, because plaintif “presented evidence sufficient to raise genuine issues of
material fact regarding the effectiveness of the alternative aids provided by [the prison]”; not

addressing deliberate indifference). These cases say nothing about the standard for assessing

33

 

whether a defendant’s violation rises to the level of “deliberate indifference” for purposes of a
claim for money damages22

This Court agrees that RUMC had an affirmative obligation to ensure that
Plaintiff was able to effectively communicate about medically relevant information substantially
to the same extent as a mother who did not suffer from a hearing disability, §§ _S_L\La, 856 F.3d
at 835; D_u_r@d, 2018 WL 4201971, at *4. But even assuming arguendo that RUMC did not
meet that standard, that failure is not sufficient 4 standing alone 4 to justify an award of money
damages Plaintiff was required to also offer evidence demonstrating that RUMC acted with
deliberate indifference This Court concluded that Plaintiff had “not produced sufficient
evidence to create a material issue of fact as to whether RUMC personnel acted with deliberate
indifference.” (S_ee_ Mem. Op. & Order (Dkt. No. 118) at 31)

Plaintiff argues, however, that this Court erred in granting RUMC summary

judgment on deliberate indifference grounds, because (l) RUi\/lC staff knew Plaintiff was deaf;

 

22 l\/lany of the cases cited by Plaintiff also involve analysis of ADA requirements and
regulations applicable in the employment context. Those requirements and regulations are not at
issue here. See, e.g., Reed v. LePage Bakeries, lnc., 244 F.3d 254, 260-61 (1st Cir. 2001)
(discusslng the ADA’s requirements and regulations governing employer’s provision of
reasonable accommodations for employee)', Tavlor v. Principal Fin. Grp., Inc., 93 F.3d 155, 164
(5th Cir. 1996) (“Where the disability, resulting limitations and necessary reasonable
accommodations are not open, obvious, and apparent to the employer, as is often the case when
mental disabilities are involved, the initial burden rests primarily upon the employee, or his
health-care provider, to specifically identify the disability and resulting limitations and to
suggest the reasonable accommodations.”); Rosso v. Pl Mgmt. Assocs., L.L.C., No. 02 Civ. 1702
(KNF), 2005 WL 3535060, at *ll (S.D.N.Y. Dec. 23, 2005) (“‘ln general . . . it is the
responsibility of the individual with a disability to inform the employer that an accommodation is
needed.’ However, the notice requirement may be waived where the plaintiffs disability is
“obvious or otherwise known to the employer without notice from the employee.” (citations
omitted)); Felix v. New York City Transit Auth., 154 F. Supp. 2d 640, 653-57 (S.D.N.Y. 2001)
(discussing legal standard for establishing discriminatory discharge by employer under the
ADA). l\/ioreover, all of these cases were decided before Loeftler, and contain no mention of the
deliberate indifference standard These cases are therefore inapposite

34

 

 

 

(2) Dr. Kaufman 4 as Associate Director of RUMC’s emergency department - had authority to
“correct the discrimination”; and (3) RUl\/IC staff failed to offer or provide Plaintiff with an
interpreter. (Pltf. Recons. Br. (Dkt. No. 128) at 27~28) Plaintiff argues, in essence, that
RUMC’s knowledge of Plaintiff s deafness coupled with RUMC’s failure to provide an
interpreter is all that is required to establish that RUi\/IC exhibited deliberate indifference (§e_e
L) Were Plaintiff’s argument accepted, negligence would be sufficient to establish a deliberate
indifference claim. (B; id at 8, 23, 29 (arguing that RUMC “knew or should have known that
harm to [Plaintiffs] federally protected right to receive an accommodation was substantially
likely” (emphasis added)))

The Second Circuit and other courts have uniformly rejected efforts to impose
liability on the basis of mere negligence, however. S_ee, egg L_oeffl£, 582 F.3d at 276
(“[D]eliberate indifference must be a ‘deliberate choice[,] rather than negligence or bureaucratic
inaction.”’); Berry-Mayes, 712 Fed. App’x at 112 (same); Lower Merion Sch. Dist., 542 F.
App’x at 198“99 (“[A]llegations that one would have or ‘should have known’ will not satisfy the
knowledge prong of deliberate indifference.’ . . . lt . . . require[s] a ‘deliberate choice, rather than
negligence or bureaucratic inaction.”’ (citation omitted))', McCullum v. Orlando Reg’l
Healthcare Sys., lnc., 768 F.3d 1135, 1147 (1lth Cir. 2014) (deliberate indifference is an
“‘exacting standard,’ which requires showing more than gross negligence” (citations omitted))‘,
Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1138-40 (9th Cir. 2001) (“Because in some instances
events may be attributable to bureaucratic slippage that constitutes negligence rather than
deliberate action or inaction, we have stated that deliberate indifference does not occur where a
duty to act may simply have been overlooked, or a complaint may reasonably have been deemed

to result from events taking their normal course. . . . [I}n order to meet the . . . deliberate

35

 

indifference test, a failure to act must be a result of conduct that is more than negligent, and
involves an element of deliberateness.”); see also Nordwall v. PHC-LAS Cruces, inc., 960 F.
Supp. 2d 1200, 1229 (D.N.M. 2013) (“Negligence, even if gross, cannot

constitute deliberate indifference.”). Deliberate indifference requires “actual knowledge of
discrimination.” §Y, egg Mff~lg, 582 F.3d at 276', Lower l\/lerion Sch. Dist., 542 F. App’x at
l98-99;Li1:ee, 701 F.3d at 349.

Accordingly, knowledge that an individual has a disability and a failure to offer
an accommodation is not sufficient to establish deliberate indifference A plaintiff must instead
demonstrate a failure to act in the face of actual knowledge that the disabled individual requires
an interpretative aid to effectively communicate under such circumstances where the level of
indifference is “so pervasive as to amount to a choice.” §§, eggj M, 582 F.3d at 276-77;
McCullum, 768 F.3d at 1148 (no deliberate indifference where the attending physician believed
he was effectively communicating with the deaf patient, the deaf patient was nodding and
indicating that he understood, the deaf patient’s mother did not indicate that her knowledge of
sign language was inadequate or that she felt unqualified to interpret for her son, and neither the
deaf patient nor his family members requested an interpreter);23 Qe§e 701 F.3d at 351-52
(evidence supported finding of deliberate indifference where deaf patient told the doctor that her
ability to read lips was limited, the doctor laughed at her “and made exaggerated facial

movements” when asking her if she could read lips, the deaf patient twice requested an

 

23 Plaintiff’s argument that McCullum was abrogated by _S_ilv_a, 856 F.3d 824 (§ee Pltf. Recons.
Br. (Dkt. No. 128) at 18-19), is incorrect §§th addresses only effective communication and
expressly declines to reach the issue of deliberate indifference which was remanded to the
district court. _S_ilB, 856 F.3d at 841. lndeed, on remand, the district court granted defendant
summary judgment on grounds of deliberate indifference finding that plaintiff had demonstrated
no more than negligence S_ee Silva v. Baptist Health S. Fla., lnc., 303 F. Supp. 3d 1334, 1342
(S.D. Fla. 2018)

36

 

interpreter and the doctor ignored her requests, and in response to her question regarding why
she needed surgery on her stomach, the doctor wrote, “remove it and you’ll feel better”); _Ql_.i_v_Ll,
260 F.3d at 1140 (finding deliberate indifference where plaintiff repeatedly requested certain
accommodations, defendants did not investigate whether such accommodations were available,
plaintiff made clear that the existing accommodations were inadequate with respect to his
disability, and defendants failed to respond); Girard v. Lincoln Coll. ofNew England, 27 P.
Supp. 3d 289, 300 (D. Conn. 2014) (finding deliberate indifference where plaintiff complained,
on multiple occasions, that the test-taking environment provided was too loud, and defendants
made various dismissive statements in response, including “‘You didn’t study’ and ‘you
obviously weren’t putting your effort into it”’); M, 303 F. Supp. 3d at 1341 (no deliberate
indifference where the record “contain[ed] no indication . . . that Defendants were actually aware
of any instance in which they communicated ineffectively with Plaintiffs[,]” and there [wa]s no
evidence that Plaintiffs ever complained to or informed Defendants that they were not receiving
proper assistance”)', Godbev v. lredell Mern’l Hosp., inc., No. 5:12-CV~00004-RLV, 2013 WL
4494708, at *6 (W.D.N.C. Aug. 19, 2013) (“[Q}ualifying defendants are not required as a matter
of course to provide ASL interpreters, and such defendants are not required ‘to guess’ a
plaintiffs need for reasonable accommodations . . . [C]omplicating Plaintiff s requests for relief
is his perceived entitlement to an ASL interpreter merely upon providing hospital staff with
notice of his deafness. . . . Plaintiff made remarkably little effort to put hospital staff on notice of
their alleged communicative deficiencies[, however.] . . . Defendant . . . cannot be held liable for

monetary damages under the Rehabilitation Act.”), aff’d, 578 F. App’x 317 (4th Cir. 2014).24

 

24 l\/IcCov v. Texas Dep’t of Criminal }ustice, No. C.A.C 05 370, 2006 WL 2331055, at *7 (S.D.
Tex. Aug. 9, 2006) and O’Neil v. 'l`exas Dep’t of Criminal Justice, 804 F. Supp. 2d 532, 538
(N.D. Tex. 2011), cited by Plaintiff (Ye Pltf. Recons. Br. (Dkt. No. 128) at 9, 21), are not

37

 

 

Here, RUMC had a policy of providing free sign language interpretation services,
and provided sign language interpreter services on demand when needed. (S_ee Lenza Decl., Ex.
5 (RUMC Policy) (Dkt. No. 82-5) at 2', Pltf. R. 56.1 Counterstmt. (Dkt. No. 88)1111 222, 236;
Lenza Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82-3) 11 6) Indeed, it is undisputed that RUMC
provided Plaintiff with an interpreter on at least one occasion prior tc her December 1, 2014
hospital visit, and that RUMC offered Plaintiff an ASL interpreter three months before her
December l, 2014 hospital visit, when she arrived at the hospital to give birth. (W Pltf. R. 56.1
Stmt. (Dkt. No. 88) 1l1[246-47, 251', Lenza Decl., Ex. 8 (Viera Dep.) (Dkt. No. 82-8) at 33:15-18;
Lenza Decl., Ex. 12 (Refusal of Language Services Form) (Dkt. No. 82-11) at 4) On the latter
occasion, Plaintiff signed a refusal of Language Assistance Services form, expressing her
preference to have Gosselin interpret for her §§ Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) 111[
246-47; Lenza Decl., Ex. 12 (Refusal of Language Services Form) (Dkt. No. 82-11) at 3)

lt is also undisputed that A.G. was assigned a Level 2 trauma code by RUMC
medical staff shortly after his arrival at RUMC, due to a risk of imminent or life threatening
deterioration in his medical condition, (@ Pltf. R. 56,1 Counterstmt. (Dkt. No. 88) ‘[l‘[l 266-67,
278-79; Lenza Decl., Ex. 3 (Kaufman Decl.) (Dkt. No. 82~3) 11 l5), and that Plaintiff was not
present when the injury to A.G. occurred. (Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) 11256)
Under these circumstances, RUMC “had to make immediate, time-sensitive decisions In these

types of situations, [one would] expect [RUMC] to prioritize conversations” with Gosselin, who

 

persuasive here. ln contrast to the Second Circuit and all of the other circuits to address the legal
standard for imposition of monetary darnages, the Fifth Circuit has rejected the deliberate
indifference standard. §ee Delano-Pvle v. Victoria Ctv., Tex., 302 F.3d 567, 575 (5th Cir. 2002)
(“There is no ‘deliberate indifference’ standard applicable to public entities for purposes of the
ADA or the RA.”). Accordingly, McCoy and O’Neil reflect a legal standard that this Circuit has
rejected.

38

 

caused A.G.’s injury. §§e Qq@d, 2018 WL 4201971, at *4. Indeed, Physician Assistant Nwobi
testified that when he was first assigned A.G.’s case, he primarily spoke with Gosselin, because
Gosselin was present when A.G. was injured (Wiederhorri Decl., Ex. Y (Nwobi Dep.) (Dkt. No.
87~6) at 30:19~32:5) Although Plaintiff- as A.G. ’s mother _ had a right to be involved in the
decisions regarding A.G.’s treatment plan, RUMC staff ’s prioritization of conversations with
Gosselin does not, under the circumstances, support a finding of deliberate indifference
Moreover, Dr. Kaufman and Nurse Rose -the primary RUMC employees who
interacted with Plaintiff and Gosselin ~ believed that they were effectively communicating with
Plaintiff, who was an active presence in the emergency room. (E Lenza Decl., EX. 3 (Kaufman
Decl.) (Dkt. No. 82~3) 11 27 (Dr. Kaufman “observed Mr. Gosselin signing to l\/Is. Viera after [Dr.
Kaufman] spoke[,] which [Dr. Kaufman] understood was Mr. Gosselin advising Ms. Viera What
[Kaufman] said”); Wiederhorn Decl., Ex. X (Kaufman Dep.) (Dkt. No. 87-5) at 82:15-83:3
(testifying that Viera “was very active. l mean, she was, she was not sitting there not interacting.
She was very active and aware and involved in the situation.”); Lenza Decl., Ex. 18 (Rose Decl.)
(Dkt. No. 82-17)1[‘1[ 6-7, 10 (Rose observed Gosselin “cornmunicate with Ms. Viera by
concurrently speaking to her and moving his hands,” “understood [that] Mr. Gosselin was
repeating to l\/Is. Viera what the hospital staff said to him,” and “believed [that Viera] understood
the hospital staff ’s communications through Mr. Gosselin based on her non-verbal
communication and demeanor.”)) Physician Assistant Nwobi likewise believed that Gosselin
was communicating the information that he told Gosselin to Viera, because after he
communicated information to Gosselin, Gosselin would communicate with Plaintiff, and Nwobi
observed Plaintiff “nod.” (§e§ Wiederhorn Decl., Ex. Y (Nwobi Dep.) (Dkt. No. 87-6) at 28:21o

24, 32:14-33:11)

39

 

Given that Gosselin and Plaintiff appeared at the hospital as husband and wife -
and had together brought their four-month~old son to RUMC for treatment - Dr. Kaufman, Nurse
Rose, and Physician Assistant Nwobi had no reason to believe that Gosselin’s communication
with Viera would be ineffective To the contrary, the interaction between the two suggested
otherwise

There is also no evidence that Gosselin or Plaintiff requested an ASL interpreter
while at RUl\/.[C, or that they “did anything to disabuse the [RUMC] staff of their allegedly
mistaken belief that the staff was communicating effectively with [Plaintiffj.” §ej_: McCullum,
768 F.3d at 1148. Nurse Rose, Dr. Kaufman, and Physician Assistant Nwobi all testified that
neither Gosselin nor Viera requested an ASL interpreter or indicated that Viera did not
understand what was taking place. (_S_@ Lenza Decl., Ex. 18 (Rose Decl.) (Dkt. No. 82-17) 11 8
(“[N]either l\/lr. Gosselin nor Ms. Viera requested an ASL interpreter.”)', Wiederhorn Decl., EX. U
(Rose Dep.) (Dkt. No. 87-2) at 133:24~135:23 (testifying that Viera never requested a piece of
paper to write a message to staff, or indicated ~ in any fashion ~ that she did not understand what
was happening); Lenza Decl., Ex. 3 (Kaufrnan Decl.) (Dkt, No. 82-3) 11 34 (stating that he is
“confrdent that neither Mr. Gosselin nor Ms. Viera requested a sign language interpreter”);
Wiederhorn Decl., EX. Y (Nwobi Dep.) (Dkt. No. 87-6) at 32:20-22 (testifying that Gosselin
never requested a sign language interpreter))

As in Berry-Mayes, “[a]lthough the parties dispute the extent to which . . .
[Plaintiff] could communicate by reading lips . . . it is undisputed that [s]he had at least some
ability to communicate other than through sign language,” and that Plaintiff’s “family members
communicated with hfer] [through writing]” and gestures. (§€§ Berry-Mayes, 712 F. App’x at

112; Lenza Decl., Ex. 8 (Viera Dep.) (Dkt. No. 82-8) at 17:20-19:3 (testifying that she can read

40

 

and write English, and that when Gosselin moved in with her she communicated with him
primarily through text and body language); R & R (Dkt. No. 106), Appendix A at 26 11 1 (“Ms.
Viera can read and write English.”)) Indeed, it is undisputed that the information that Dr.
Kaufman communicated to Gosselin was, in fact, communicated to Viera: Gosselin told Plaintiff
that A.G.’s leg was broken, that RUMC could not treat him, and that it would be necessary to
transfer A.G. to another hospital for treatment (E Pltf. R. 56.1 Counterstmt. (Dkt. No. 88) 1111
290-92; R & R (Dkt. No. 106), Appendix A at 26 1111 12~14) lt is likewise undisputed that Viera
communicated with Gosselin at RUMC “about how the baby was doing” and was aware that “he
Was doing okay.” (Wiederhorn Decl., Ex. DD (Viera Dep.) (Dkt. No. 87~l 2) at 80:21-22)

Assuming arguendo that RUMC staff’ s failure to obtain an interpreter, cr engage
in a dialogue with Plaintiff about what accommodations she required, was negligent, Plaintiff has
not raised a material issue of fact as to deliberate indifference RUMC was properly granted
summary judgment on Plaintiff”s RA and NYSHRL claims. Plaintiff’s motion for
reconsideration as to these claims will be denied.

B Plaintiff’s NYCHRL Claim

Under the NYCHRL, N.Y.C. Admin. Code, § 8-107, it is

an unlawful discriminatory practice for any person who is the owner,
franchisor, franchisee, lessor, lessee, proprietor, manager, superintendent,
agent or employee of any place or provider of public accornmodation:

l. Because of any person’s actual or perceived . . . disability . . .
directly or indirectly:
(a) To refuse, withhold from or deny to such person the full
and equal enjoyment, on equal terms and conditions, of any of

the accommodations, advantages, services, facilities or
privileges of the place or provider of public accommodation

N.Y.C. Admin. Code, § 8-107(4)(a)(1)(a).

41

 

 

l\/Ioreover,
any person prohibited by the provisions of this section from discriminating
on the basis of disability shall make reasonable accommodation to enable a
person with a disability to . . . enjoy the right or rights in question provided
that the disability is known or should have been known by the covered
entity.
N.Y.C. Admin. Code, § 8~l07 l5(a).
While liability for disability discrimination under the RA, the ADA, and the
NYSHRL may be considered together, the Second Circuit has instructed that the NYCHRL
imposes a higher standard that requires courts to construe its provisions “liberally for the
accomplishment of the uniquely broad and remedial purposes [of the NYCHRL].” _S_e§ Loeffler,
582 F.3d at 278 (quoting N.Y.C. Adrnin. Code § 8-130)). Although cases construing similar
language in federal and state ami-discrimination statutes may be considered in interpreting, and
determining liability under, the NYCHRL, related federal and state law provisions merely set “a
floor below which the [NYCHRL] cannot fall.” Loeffler, 582 F.3d at 278 (emphasis in original)
(citation omitted).
Accordingly,
courts must analyze NYCHRL claims separately and independently from any federal and
state law claims, § Restoration Act § 1 [N.Y.C. Local L. No. 85]; Hernandez v.
Kaisman, 103 A.D.3d 106, 957 N.Y.S.2d 53, 58 (1st Dep’t 2012); [Gurian, A Return to
Eyes on the Prize: Litigating Under the Restored New York City Human Rights Law, 33
FORDHAM URB. L. J. 225, at 275~77 (2006)], construing the NYCHRL’s provisions
“broadly in favor of discrimination plaintiffs, to the extent that such a construction is
reasonably possible,” Albunio v. Citv ofNew York, 16 N.Y.3d 472, 477-78, 922 N.Y.S.Zd
244, 947 N.E.2d 135 (20l1). Thus, even if the challenged conduct is not actionable under
federal and state law, federal courts must consider separately whether it is actionable
under the broader New York City standardsl
Mihalik v. Credit Agricole Cheuvreux, 715 F.3d 102, 109 (2d Cir. 2013).

Here, through two separate rounds of briefing, Plaintiff has made no effort to cite,

discuss, or analyze any of the pertinent statutory provisions and case law governing disability

42

 

discrimination under the NYCHRL. At summary judgment, Plaintiff merely argued, in
conclusory fashion, that because Plaintiff had satisfied her burden under the RA, “she has done
so under the NYCHRL as well.” (Pltf. Opp. (Dkt. No. 84) at 10) And in Plaintiff’s brief in
support of her motion for reconsideration, Plaintiff devotes two sentences to the NYCHRL.
Plaintiff s briefing, in its entirety, reads as follows:
The Court’s conclusion that Ms. Viera “proffered no evidence suggesting that Dr.
Kaufman and Nurse Rose realized or should have realized that effective communication
with her was not taking place,” is clear evidence that the Court misapprehended the
deliberate indifference standard lMem, Op. & Order (Dkt. No. 118) at 391 Thus, based
on the analysis above and because the federal law is a floor and not a ceiling, as further
evinced in the city mandates for the immediate provision of interpreters in emergency
rooms, the Court’s analysis of the NYCHRL was also clear error. §mee NYC
Administrative Code §17-174.
(Pltf. Recons. Br. (Dkt. No. 128) at 29)
For the reasons discussed above, the Court did not “misapprehend” the deliberate
indifference standard, as Plaintiff argues. Moreover, the citation to N.Y.C. Admin. Code, §17-
174 does not assist Plaintiff. Section 17-174 provides that:
[t:|he board [of health] shall require the immediate provision of interpretation services for
non-English speaking residents in all hospital emergency rooms located in New York
City, when such non-English speaking residents comprise at least ten percent of the
patient population of the service area of a particular hospital
N.Y.C. Adrnin. Code, §l7~174 (emphasis added). Given that Plaintiff speaks English and that
there has been no showing that deaf patients make up ten percent or more of the patient
population in Staten Island, Section 17-174 has no application
RUMC’s briefing concerning Plaintiff’s NYCHRL claim has likewise been
wholly inadequate through two separate rounds of briefing. (See Def. Surn. J. Br. (Dkt. No. 81)

at 25 (arguing that RUMC is entitled to summary judgment on Plaintiff’ s NYCHRL claim but

43

 

not providing any legal authority); Def. Br. in Opp. to Recons. (Dkt. No. 123) (not addressing the
standard for liability under the NYCHRL)).

Acknowledging the obligation to construe the NYCHRL “liberally,” and
recognizing the NYCHRL’s “uniquely broad and remedial purposes,” Plaintiff has proffered no
evidence suggesting that - in connection with her December 1, 2014 visit to RUMC - Dr.
Kaufman and Nurse Rose “knlew] or should have . . . known” that Viera required an
accommodation in order to enable her to “enjoy the right[s]” in question 4 here, RUMC’s
services §Q;: N.Y.C. Admin. Code, §§ 8-107(4)(a)(1)(a), 8-107 15(a). The plain language of the
NYCHRL, even liberally construed, therefore appears to preclude liability, entitling RUMC to
summary judgment

Upon reconsideration of the record, however, and in the absence of appropriate
briefing from either side regarding application of the NYCHRL here, this Court concludes that
“the appropriate analytic framework to be applied to [Plaintiff" s NYCHRL] discrimination
claim[] based on a ‘disability’ as defined by New York . . . municipal law is a question best left
to the courts of the State of New York.” §§e Giordano v. Citv of New York, 274 F.3d 740, 754
(2d Cir. 2001). The Second Circuit has instructed that

[w] hile the statute governing supplemental jurisdiction, 28 U.S.C. § 1367, does not
require dismissal of pendent state-law claims where all of the federal claims have been
dismissed, Le 1514 § l367(c)(3), ‘°if it appears that the state issues substantially
predominate, whether in terms of proof, of the scope of the issues raised, or of the
comprehensiveness of the remedy sought, the state claims may be dismissed without
prejudice and left for resolution to state tribunals.” United l\/line Workers v. Gibbs, 383
U.S. 715, 726-27, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966); see also Seabrook v. Jacobson,
153 F.3d 70, 72 (2d Cir.1998) (noting that it is particularly appropriate for the district
court to dismiss where “the federal claim on which the state claim hangs has been
dismissed”); Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir.l998) (“In general, where
the federal claims are dismissed before trial, the state claims should be dismissed as
well.”) (citing Purgess v. Sharrock, 33 F.3d 1l34, 138 (2d Cir. 1994), and Baylis v.

l\/larriott Corp., 843 F.2d 658, 664-65 (2d Cir.1988)),' Indeed, we conclude that the state-
law claims should be dismissed so that state courts can, if so called upon, decide for

44

 

themselves whatever questions of state law this case may present C_f, Robison v. Via,
821 F.2d 913, 925 (2d Cir.1987) (remarking that it “may be an abuse of the district
coui"t’s discretion” not to remand state-court claims especially when they involve “novel
questions of state law”).

“[B]ecause [the standard for liability under the NYCHRL] ha[s] not been fully
briefed and argued and because the law of l\lew York in regard to relative state and federal
disability claim analysis is still developing,” it is not appropriate for this Court to reach
Plaintiff`s NYCHRL claim. § Briefv. Albert Einstein Coll. of Med., 423 F. App’x 88, 93 (2d
Cir. 201 1) (directing that NYCHRL claim be dismissed without prejudice, so that the parties
could litigate the appropriate standard for liability in state court should “plaintiff seek to reinstate
his . . . city law claini[] in that forum"); Giordano, 274 F.3d at 754-55 (“We see . . . no reason to
address [the standard for liability] with regard to the . . . municipal claims, lest we render a
decision that does not accurately reflect New York law on the subject.”; directing that NYCHRL
claim be dismissed “without prejudice so that the state courts may adjudicate those claims in
their entirety if the plaintiff chooses to pursue them in those courts”); Berry~l\/layes, 2016 WL
8461191, at * 12 (“‘ [ljn the usual case in which all federal-law claims are eliminated before trial,
the balance of factors will point toward declining to exercisejurisdiction over the remaining
state-law claims."” (quoting Kolari v. New York-Presbvterian Hosp., 455 F.3d 118, 119 (2d Cir.
2006))).

Accordingly, Plaintiff’s motion for reconsideration is granted as to Plaintiff s
NYCHRL law claim, and upon reconsideration, this Court declines to exercise supplemental
jurisdiction over Plaintiff’s NYCHRL claim. Plaintiff’ s NYCHRL claim will be dismissed
without prejudice “to [it] being brought in an appropriate state forum.” w Giordano, 274 F.3d

at 755.

45

 

CONCLUSION

For the reasons stated above, Plaintiff"s motion for reconsideration is denied as to

 

Plaintiff’s Rehabilitation Act and NYSHRL claims, but granted as to Plaintiff’s NYCI-IRL claim.
Plaintiff’s NYCHRL claim is dismissed without prejudice to it being refiled in a New Yorl< state
court. The Clerk of Court is directed to terminate the motion (Dkt. No. 127), and to close this

CEISC.

Dated: New York, New York
September 30, 2018
SO ORDERED.

harman

Paul G. Gardephe
United States District Judge

46

 

